Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.
Response to Amendment
In the amendment filed on December 3, 2021, the following has occurred: claim(s) 1, 4-6, 10, 13-15, and 17-19 have been amended, claim(s) 21-23 have been added, and claim(s) 20 have been deleted. Now, claim(s) 1, 4-10, 13-19, and 21-23 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 13, 15-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Pre-Grant Publication No. 2021/0012198) in view of Wang et al. (U.S. Patent Pre-Grant Publication No. 2020/0380673) in further view of Nguyen et al. (U.S. Patent Pre-Grant Publication No. 2016/0210749).
As per independent claim 1, Zhang discloses a domain adaptation method, executed by a computing device comprising: providing a neural network comprising a feature extraction layer, a first discriminator, a second discriminator, and an output layer (See Paragraphs [0098] and 
While Zhang teaches the method as described above, Zhang may not explicitly teach training the second discriminator and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets.
Wang teaches  a method for  training  the second  discriminator  and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets (See Paragraph [0032]: A fourth network is trained to extract features in regions of interest from region of interest segmentation images, associated diagnostic data, or combinations thereof, which the Examiner is interpreting the features that the fourth network is extracting to encompass fourth feature data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang to include training the second discriminator and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang with Wang with the motivation of improving cost efficiency (See Background of Wang in Paragraph [0003]).
While Zhang/Wang teaches the method as described above, Zhang/Wang may not explicitly teach providing a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain comprising second medical images captured using a second shooting method that is different from the first shooting method, […].
Nguyen teaches a method for providing a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain 
As per claim 4, Zhang/Wang/Nguyen discloses the method of claim 1 as described above. Zhang/Wang may not explicitly teach wherein the first medical images comprise 2D images and wherein the second medical images comprise 3D images.
Nguyen teaches a method wherein the first medical images comprise 2D images and wherein the second medical images comprise 3D images (See Paragraphs [0045]-[0046]: A process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis that includes synthesizing an MR 
As per claim 6, Zhang/Wang/Nguyen teaches the method of claim 1 as described above. Zhang/Wang may not explicitly teach wherein the first medical images comprise single-layer images and wherein the second medical images comprise multi-layer images.
Nguyen teaches a method wherein the first medical images comprise single-layer images and wherein the second medical images comprise multi-layer images (See Paragraphs [0045]-[0046]: A process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis that includes synthesizing an MR image of one type of MR  protocol (T2 MR image) from an MR image of another type of MR protocol (e.g., T1 MR image), the images can also be a contrast CT image from a non-contrast CT image, and the images can be 2D or 3D medical image, which the Examiner is interpreting to encompass the claimed portion when combined with teachings of Zhang and Wang to be utilized with the CNN of Zhang.). It would have been obvious to one of 
As per claim 7, Zhang/Wang/Nguyen discloses the method of claim 1 as described above. Zhang further teaches wherein training the output layer comprises updating a weight value of the feature extraction layer by back propagation of errors based on difference between an inverted label that is an inverted ground truth domain label and a domain prediction value acquired from the first discriminator (See Paragraphs [0101]-[0103]: A process is described to utilize a back propagation algorithm for an error-loss-centered backpropagation processing intended to obtain a weight matrix of an optimal super-resolution model and the higher-layer feature output by the higher-layer feature extraction subunit is input into the task unit by a labeled source domain data is processed by the feature extraction unit to output the higher-layer feature, and then a label is output, which the Examiner is interpreting to encompass the claimed portion.). 
As per claim 8, Zhang/Wang/Nguyen discloses the method of claims 1 and 7 as described above. Zhang further teaches wherein updating the weight value of the feature extraction layer comprises updating the weight value of the feature extraction layer by back propagation of errors based on a difference between the inverted label that is the inverted ground truth domain label and a domain prediction value acquired from the second discriminator, only if learning accuracy of the output layer is greater than or equal to a second threshold value based on a learning result of the feature extraction layer (See Paragraphs [0162]-[0168]: A threshold is set, and then image 
As per claim 9, Zhang/Wang/Nguyen discloses the method of claims 1 and 7 as described above. Zhang further teaches classifying classes by receiving the first feature data, the second feature data, the third feature data and the fourth feature data and outputting the class classification result in the output layer, wherein the updating weight value of the feature extraction layer comprises increasing importance of the output layer in back propagation of the inverted label if learning accuracy of the output layer is less than a second threshold value based on a learning result of the feature extraction layer (See Paragraphs [0132]-[0153]: A process is described for identifying adaptive thresholds that is a part of the process to set a weight of the target domain training sample data based on a first result corresponding to the target domain training sample data, where the weight can be set at a higher or smaller weight set based on a similarity between the predicted value and the distribution of the source or target domain data, and the output is a classification of the image, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 10, Zhang discloses a domain adaptation apparatus comprising: a memory that stores one or more computer-executable instructions (See Paragraph [0027]: The training device includes a memory and a processor coupled to the memory.); and a processor (See Paragraph [0027]: The training device includes a memory and a processor 
While Zhang teaches the apparatus as described above, Zhang may not explicitly teach train the second discriminator and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets.
Wang teaches an apparatus for train the second discriminator and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets (See Paragraph [0032]: A fourth network is trained to extract features in regions of interest from region of interest segmentation images, associated diagnostic data, or combinations thereof, which the Examiner is interpreting the features that the fourth network is extracting to encompass fourth feature data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Zhang to include train the second discriminator and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang with Wang with the motivation of improving cost efficiency (See Background of Wang in Paragraph [0003]).
While Zhang/Wang teaches the apparatus as described above, Zhang/Wang may not explicitly teach provide a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain comprising second medical 
Nguyen teaches an apparatus for providing a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain comprising second medical images captured using a second shooting method that is different from the first shooting method (See Paragraph [0045]: A process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis that includes synthesizing an MR image of one type of MR  protocol (T2 MR image) from an MR image of another type of MR protocol (e.g., T1 MR image), which the Examiner is interpreting to encompass the claimed portion to be utilized with the teachings of Zhang and Wang to identify two domains with different image protocols.), […] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Zhang/Wang to include providing a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain comprising second medical images captured using a second shooting method that is different from the first shooting method as taught by Nguyen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Nguyen with the motivation of improving cost and time efficiency (See Background of the Invention of Nguyen in Paragraph [0004]).
As per claim 13, Zhang/Wang/Nguyen discloses the apparatus of claim 10 as described above. Zhang/Wang may not explicitly teach wherein the first medical images comprise 2D images and the second medical images comprise 3D images.
Nguyen teaches an apparatus wherein the first medical images comprise 2D images and the second medical images comprise 3D images (See Paragraphs [0045]-[0046]: A process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis that includes synthesizing an MR image of one type of MR  protocol (T2 MR image) from an MR image of another type of MR protocol (e.g., T1 MR image), the images can also be a contrast CT image from a non-contrast CT image, and the images can be 2D or 3D medical image, which the Examiner is interpreting to encompass the claimed portion when combined with teachings of Zhang and Wang to be utilized with the CNN of Zhang.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Zhang/Wang to include the first medical images comprise 2D images and wherein the second medical images comprise 3D images as taught by Nguyen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Nguyen with the motivation of improving cost and time efficiency (See Background of the Invention of Nguyen in Paragraph [0004]).
As per claim 15, Zhang/Wang/Nguyen discloses the apparatus of claim 10 as described above. Zhang/Wang may not explicitly teach wherein the first medical images comprise single-layer images and the second medical images comprise multi-layer images.
Nguyen teaches an apparatus wherein the first medical images comprise single-layer images and the second medical images comprise multi-layer images  (See Paragraphs [0045]-
As per claim 16, Zhang/Wang/Nguyen discloses the apparatus of claim 10 as described above. Zhang further teaches wherein a weight value of the feature extraction layer is configured to be updated by back propagation of errors based on difference between an inverted label that is an inverted ground truth domain label and a domain prediction value acquired from the first discriminator (See Paragraphs [0101]-[0103]: A process is described to utilize a back propagation algorithm for an error-loss-centered backpropagation processing intended to obtain a weight matrix of an optimal super-resolution model and the higher-layer feature output by the higher-layer feature extraction subunit is input into the task unit by a labeled source domain data is processed by the feature extraction unit to output the higher-layer feature, and then a label is output, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 17, Zhang discloses a non-transitory computer-readable medium storing instructions to cause a computing device to: provide a neural network comprising a feature extraction layer, a first discriminator, a second discriminator, and an output layer (See Paragraphs [0098] and [0109]-[0108]: The convolutional neural network (CNN) utilizes a feature extraction unit, a domain discriminating feature unit that can output higher-layer feature that have domain invariance, which the Examiner is interpreting the domain discriminating feature unit to encompass a first discriminator and a second discriminator as the domain discriminating feature unit is able to discriminate between higher-layer and lower-layer feature extraction.); […] the multiple data sets of the first and second domains being provided for training domain adaptation of the neural network that performs a target task of determining negativity of a disease for a user or patient, the multiple data sets of the first domain comprising a first data set belonging to a first class indicating disease-positive, the multiple data sets of the second domain comprising a second data set belonging to the first class, the multiple data sets of the first domain further comprising a third data set belonging to a second class indicating disease-negative, the multiple data sets of the second domain further comprising a fourth data set belonging to the second class (See Paragraphs [0144]-[147]: A process is described to utilize the task model, that is trained for a specific task, and a domain discriminating model, that includes a domain discriminating feature module that is used to discriminate a belonging domain, the CBB is then able to give a category label to source domain image data and target image data, which the Examiner is interpreting the process to encompass the claimed portion when combined with the disclosure of Nguyen below that identifies the environment as medical image data and that specific task for the task model can be to identify disease positivity or disease negativity in medical image data.); extract first feature data, second feature data, third feature data, and fourth 
While Zhang teaches the computer-readable medium as described above, Zhang may not explicitly teach train the second discriminator and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets.
Wang teaches a computer-readable medium for  train  the second  discriminator  and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets (See Paragraph [0032]: A fourth network is trained to extract features in regions of interest from region of interest segmentation images, associated diagnostic data, or combinations thereof, which the Examiner is interpreting the features that the fourth network is extracting to encompass fourth feature data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Zhang to include training the second discriminator and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang with Wang with the motivation of improving cost efficiency (See Background of Wang in Paragraph [0003]).
While Zhang/Wang teaches the computer-readable medium as described above, Zhang/Wang may not explicitly teach provide a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain 
Nguyen teaches a computer-readable medium for providing a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain comprising second medical images captured using a second shooting method that is different from the first shooting method (See Paragraph [0045]: A process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis that includes synthesizing an MR image of one type of MR  protocol (T2 MR image) from an MR image of another type of MR protocol (e.g., T1 MR image), which the Examiner is interpreting to encompass the claimed portion to be utilized with the teachings of Zhang and Wang to identify two domains with different image protocols.), […] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Zhang/Wang to include providing a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain comprising second medical images captured using a second shooting method that is different from the first shooting method as taught by Nguyen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Nguyen with the motivation of improving cost and time efficiency (See Background of the Invention of Nguyen in Paragraph [0004]).
As per claim 18, Zhang/Wang/Nguyen teaches the computer-readable medium of claim 18 as described above. Zhang/Wang may not explicitly teach wherein the first medical images comprise 2D images and the second medical images comprise 3D images.
Nguyen teaches a computer-readable medium wherein the first medical images comprise 2D images and the second medical images comprise 3D images (See Paragraphs [0045]-[0046]: A process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis that includes synthesizing an MR image of one type of MR  protocol (T2 MR image) from an MR image of another type of MR protocol (e.g., T1 MR image), the images can also be a contrast CT image from a non-contrast CT image, and the images can be 2D or 3D medical image, which the Examiner is interpreting to encompass the claimed portion when combined with teachings of Zhang and Wang to be utilized with the CNN of Zhang.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Zhang/Wang to include the first medical images comprise 2D images and wherein the second medical images comprise 3D images as taught by Nguyen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Nguyen with the motivation of improving cost and time efficiency (See Background of the Invention of Nguyen in Paragraph [0004]).
As per claim 19, Zhang/Wang/Nguyen teaches the method of claim 1 as described above. Zhang further teaches wherein the multiple data sets of the first and second domains further comprise data belonging to a third class of the first and second domains, the third class representing normal, and wherein the neural network comprises a third discriminator that discriminates a domain of the data corresponding to the third class (See Paragraphs [0122]-
As per claim 22, Zhang/Wang/Nguyen teaches the method of claim 1 as described above. Zhang/Wang may not explicitly teach wherein the neural network is configured to receive single-layer images, wherein the first data set comprises single-layer images while the second data sets comprises multi-layer images, and wherein providing of the multiple data sets comprises extracting single-layer images from the multi-layer images and entering the extracted single-layer images into the neural network as an input.
Nguyen teaches a method wherein the neural network is configured to receive single-layer images, wherein the first data set comprises single-layer images while the second data sets comprises multi-layer images, and wherein providing of the multiple data sets comprises extracting single-layer images from the multi-layer images and entering the extracted single-layer images into the neural network as an input (See Paragraphs [0045]-[0046]: A process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis that includes synthesizing an MR image of one type of MR  protocol (T2 MR image) from an MR image of another type of MR protocol (e.g., T1 MR image), the images can also be a contrast CT image from a non-contrast CT image, and the images can be 2D or 3D medical image, which the Examiner is interpreting to encompass the claimed portion when combined with teachings of Zhang and Wang to be utilized 
As per claim 23, Zhang/Wang/Nguyen teaches the method of claim 1 as described above. Zhang further teaches wherein the output layer outputs a class probability value representing a confident score of each class indicating that each of the multiple data sets belongs to the first or second class (See Paragraphs [0162]: The output of the image classification model for the sample data includes category information and a confidence level, the output confidence level is high, a probability that the category information is correctly output is high, which the Examiner is interpreting to encompass the claimed portion as Zhang can utilize the predicted value and the confidence level to identify the classification probability.).
Claims 5, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Pre-Grant Publication No. 2021/0012198) in view of Wang et al. (U.S. Patent Pre-Grant Publication No. 2020/0380673) in view of Nguyen et al. (U.S. Patent Pre-Grant Publication No. 2016/0210749) in further view of Ramsay et al. (U.S. Patent Pre­ Grant Publication No. 2018/0109698).
As per claim 5, Zhang/Wang/Nguyen discloses the method of claim 1 as described above. Zhang/Wang/Nguyen may not explicitly teach wherein the first medical images comprise full-field mammography (FFDM) images and wherein the second medical images comprise digital breast tomosynthesis (DBT) images.
Ramsay teaches a method wherein the first medical images comprise full-field mammography (FFDM) images and wherein the second medical images comprise digital breast tomosynthesis (DBT) images (See Paragraph [0285]: The modalities that can be utilized are 3D Tomosynthesis and Full Field Digital Mammography, which the Examiner is interpreting to encompass the claimed portion when combined with Zhang/Wang's ability to extract feature data from different domains.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang/Nguyen to include the first medical images comprise full-field mammography (FFDM) images and wherein the second medical images comprise digital breast tomosynthesis (DBT) images as taught by Ramsay. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang/Nguyen with Ramsay with the motivation of improving visualization and characterization of objects in images (See Background of Ramsay in Paragraph [0001]).
As per claim 14, Zhang/Wang/Nguyen teaches the apparatus of claims 10 and 13 as described above. Zhang/Wang/Nguyen may not explicitly teach wherein the first medical images comprise full-field mammography (FFDM) images and wherein the second medical images comprise digital breast tomosynthesis (DBT) images.
Ramsay teaches an apparatus wherein the first medical images comprise full-field mammography (FFDM) images and wherein the second medical images comprise digital breast 
As per claim 21, Zhang/Wang/Nguyen teaches the method of claim 1 as described above. Zhang/Wang/ Nguyen may not explicitly teach wherein the neural network is configured to receive single-channel images, wherein the first data set comprises single-channel images while the second data sets comprises multi-channel images, and wherein providing of the multiple data sets comprises extracting single-channel images from the multi-channel images and entering the extracted single-channel images into the neural network as an input.
Ramsay teaches a method wherein the neural network is configured to receive single-channel images, wherein the first data set comprises single-channel images while the second data sets comprises multi-channel images, and wherein providing of the multiple data sets comprises extracting single-channel images from the multi-channel images and entering the extracted single-channel images into the neural network as an input (See Paragraphs [0159]-[0164]: The images can be utilized in a multi-channel matrix and can also be utilized in a single-layer, which the Examiner is interpreting to encompass the claimed portion when combined with  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang/Nguyen to include the neural network is configured to receive single-channel images, wherein the first data set comprises single-channel images while the second data sets comprises multi-channel images, and wherein providing of the multiple data sets comprises extracting single-channel images from the multi-channel images and entering the extracted single-channel images into the neural network as an input as taught by Ramsay. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang/Nguyen with Ramsay with the motivation of improving visualization and characterization of objects in images (See Background of Ramsay in Paragraph [0001]).

Response to Arguments
In the Remarks filed on December 3, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Zhang and Wang do not disclose providing multiple data sets of medical data. Zhang, Wang, and Neumann does not disclose the following features of amended claim 1, "providing a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain comprising second medical images captured using a second shooting method that is different from the first shooting method," "a domain prediction value of the first domain acquired from the first discriminator is greater than a domain prediction value of the second domain acquired from the first discriminator.".
In response to argument (1), the Examiner has supplemented the rejection of Zhang and Wang with Nguyen et al. (U.S. Patent Pre-Grant Publication No. 2016/0210749) to encompass the newly amended claimed portions. The Examiner is interpreting the combination of Zhang, Wang, and Nguyen to meet the following features of amended claim 1, "providing a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain comprising second medical images captured using a second shooting method that is different from the first shooting method," as rejected above in Nguyen in Paragraph [0045] that teaches a process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (U.S. Patent Pre-Grant Publication No. 2020/0193269), describes a recognizer that includes a shared encoder to extract feature of an input image in a source and a target domain, Virkar et al. (U.S. Patent Pre-Grant Publication No. 2010/0063948), describes methods, systems, and machines for training machines to categorize data and/or recognize patterns in data providing one or more training data, and Venkateswara et al. ("Deep-Learning Systems for Domain Adaptation in Computer Vision: Learning Transferable Feature Representations"), describes utilizing neural networks in domain adaptation based on deep learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/B.S.E./            Examiner, Art Unit 3626                                                                                                                                                                                            
/CHRISTOPHER L GILLIGAN/            Primary Examiner, Art Unit 3626